PER CURIAM.
The final judgment under review is affirmed upon a holding that: (a) the defendants [Gloria Farina and Phyllis Batto] at the outset of the non-jury trial below agreed, in effect, that the issue of adjustments on the Tenth Avenue Property, if any, could be determined upon written submissions of evidence subsequent to the trial herein, [Tr. 4-22], which agreement the trial court properly precluded the defendants from repudiating at the close of all the evidence [Tr. 72-77]; and (b) the written submission of evidence by the plaintiffs [Angelo A. Glionna and Clara Glionna] [R.24-25], when considered with the defendants’ response thereto [R.32-37] and the testimony at trial, was sufficient to support the adjustments ordered herein. Shaw v. Shaw, 334 So.2d 13, 16 (Fla.1976).
Affirmed.